Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group V, claims 36-47, with traverse, filed May 10, 2021 is acknowledged and has been entered.  Claims 1-3, 14-17, 21, 22, 25, 26, 51-59, 63-74, 78, 79, and 82-86 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-3, 14-17, 21, 22, 25, 26, 36-47, 51-59, 63-74, 78, 79, and 82-86 are pending.  Claims 36-47 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that the Office’s reason for restriction requirement is conclusory and therefore lacks requisite analysis.
	Applicant’s argument is not persuasive because it fails to clearly define what requisite analysis for the restriction requirement is deemed to be missing.  Accordingly, the restriction requirement is maintained for reasons of record.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a) on the basis of the filing dates of CHINA 201611026623.1 filed 11/22/2016, CHINA 201710395530.6 filed 08/15/2017, CHINA 201611034252.1 filed 11/22/2016, and CHINA 201611034237.7 filed 11/22/2016.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/CN2017/112145 filed 11/21/2017, is November 22, 2016 which is the filing date of Foreign Applications CHINA 201611026623.1, CHINA 201611034252.1, and CHINA 201611034237.7 from which the benefit of foreign priority is claimed. 

Information Disclosure Statement
5.	The information disclosure statement filed April 16, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In this case, neither a concise explanation nor statement of relevancy has been provided for Foreign Reference Number 1: EP2790019. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36 is ambiguous in reciting, “a sample to be detected containing a target antigen or antibody to be detected” because it is unclear what property of the sample is sought to be detected other than the target antigen or antibody.  Based on the subsequent steps, it appears that only the target antigen or antibody is being detected and measured for the concentration thereof in the immunoassay method.  Perhaps Applicant simply intends, “a sample containing a target antigen or antibody to be detected.” See also claims 37, 39, 40-45, and 47.
	Claim 36, step (i) is vague, indefinite, and confusing in reciting. “initiating chemiluminescence” because it is unclear how the process of “initiating chemiluminescence” is distinct from “subjecting the sample … to a chemiluminescence immunoreaction” such as binding interactions of the target antigen or antibody with light-emitting particles which bind to light-sensitive particles which enable the transfer of ionized energy to light-emitting dye that emit light; thus detecting immunoreaction and detection of target analyte. Specifically, “initiating” appears to be a subjective term lacking a comparative basis for defining its metes and bounds.  Does Applicant perhaps 
 	Claim 36, step (i) is indefinite in reciting “recording a first-time-read-value and a second-time-read-value with respect to the chemiluminescence” because it is unclear what is encompassed in the recitation of “read-value.” Does Applicant intend, “recording a first-time-chemiluminescence signal-read-value and a second-time- chemiluminescence signal-read-value?” 
	Claim 38 lacks clear antecedent basis and is ambiguous in reciting “concentrations of the series of known standard substances” because it is unclear what is encompassed in the recitation of “concentrations” as used in the claim.  See also claims 40, 42, 43, 46, and 47. 
Claim 38 is indefinite in reciting, “HD”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 38 recites use of known standard substances in a positive control; however, claim 38 is indefinite because it fails to clearly define what method step encompasses this claimed use with respect to the claimed method. See also claim 41.
Claim 40 is indefinite in reciting, “RLU1” and “RLU2”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
7.	Claims 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 22-24 of copending Application No. 17/057,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a chemiluminescence immunoassay method comprising mixing a sample containing a target analyte or molecule with chemiluminescence reagent required for chemiluminescence immune reaction to form a mixture; incubating the mixture; irradiating the resultant mixture to initiate chemiluminescence to generate a chemiluminescence signal; and detecting/reading and recording the chemiluminescence signal value for n times (first and second, two signals) and mark as RLUn (RLU1, RLU2); and then selecting and calculating the growth rate A from the signal value obtained from a first-time-signal value-reading and a second-time-signal value-reading based on equation A=(RLU2/RLU1-1) x100%. Growth rate A is compared against plotted chemiluminescence signal first-time-read-value and second-time-read-value from a known standard or a series of known standard substances having the same target analyte and used as positive control or against a standard curve.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 36-39, 41, 42, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Balke et al. (EP 2790019 A1)- machine translation.
	Balke et al. disclose an immunoassay method specifically configured for identifying high-dose (HD) hook-effect occurrence in a sample; wherein the method is applicable for chemiluminescence immunoreaction detection assays [0001, 0006, 0009-0012, 0019].  The method as taught by Balke et al. comprises mixing a sample containing a target analyte (antigen or antibody) with chemiluminescent reagent particles (binding partners: primary antibody, secondary antibody, light emitting particles) to form a mixture and incubating the mixture; adding further reagents (activators, detectable labels: light-sensitive particles) into the mixture and incubating the resultant mixture; and irradiating the resultant mixture to initiate chemiluminescence. Balke et al. teach measuring a signal produced by the chemiluminescence immunoreaction at different time points; wherein a chemiluminescence signal first-time-read-value (t0) and chemiluminescence signal second-time-read-value are obtained; thereby, determining a slope (i.e. growth rate) of a signal-time curve over a time interval (i.e. time intervals: 2 minutes, 30 minutes). Growth rate from the first-time-read-value to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 40, 43, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. (EP 2790019 A1)- machine translation in view of LI et al. (CN 104991056 A)- machine translation.
	Balke et al. is discussed supra. Balke et al. differ from the instant invention in failing to explicitly teach light-emitting particles, light-sensitive particles, binding conjugates and labels as chemiluminescent reagent components recited in claims 40, 43, 45, and 47.  
Li et al. disclose a chemiluminescence immunoreaction method and kit which are configured for applications with HD-Hook effect occurrence.  Li et al. teach using chemiluminescent reagent components comprising light-emitting particles (luminescent microspheres) coated with primary antibody (anti-HBs), biotinylated anti-HBs, and light-sensitive particles (photosensitive microspheres).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the light-emitting particles, light-sensitive particles, binding conjugates and labels as taught by Li into the chemiluminescence 

10.	No claims are allowed.

Remarks
11.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Campbell et al. (US 2014/0186216) disclose systems and methods for in situ determination of hook effect and expansion of dynamic range of a point of care immunoassay (Abstract).  
Campbell et al. (CN 104969069) disclose a method of identifying the hook effect in immunoassays; wherein the presence of hook effect is determined when a second signal from an attenuated sensor is relatively low and a first signal from a primary sensor is relatively high [0091-0093].
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



January 14, 2022